MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),                                Jun 24 2016, 6:19 am
this Memorandum Decision shall not be                                      CLERK
regarded as precedent or cited before any                              Indiana Supreme Court
                                                                          Court of Appeals
court except for the purpose of establishing                                and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Derick W. Steele                                         Gregory F. Zoeller
Deputy Public Defender                                   Attorney General
Kokomo, Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Troy Liggin,                                             June 24, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A04-1511-CR-2041
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable William C.
Appellee-Plaintiff.                                      Menges, Jr., Judge
                                                         Trial Court Cause No.
                                                         34D01-0804-FB-283



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 34A04-1511-CR-2041 | June 24, 2016           Page 1 of 6
                                          Case Summary
[1]   Troy Liggin was ordered, as a condition of his probation, to attend and

      complete the Howard County Reentry Court Program. As a condition of that

      program, the trial court ordered Liggin not to have any contact with Holly

      Turner and not to have her at his house. When Turner was later discovered in

      Liggin’s house when he was not there, he was terminated from the program.

[2]   Liggin contends that the evidence is insufficient to support his termination from

      the reentry-court program. Because the evidence shows that Liggin took

      reasonable steps to comply with the court’s order—including staying at his

      sister’s house, asking his landlord to remove Turner from the lease and to

      change the locks, and posting a note on the door that Turner was not allowed to

      be there—we reverse his termination from the reentry-court program (and the

      revocation of his probation that was based on his termination from the

      program) and remand this case for proceedings consistent with this decision.



                            Facts and Procedural History
[3]   In 2010, Liggin was charged with ten counts of dealing and possessing various

      drugs. He agreed to plead guilty to one of these counts: Class C felony dealing

      in a Schedule IV controlled substance. The trial court sentenced him to eight

      years, with four years executed and four years suspended to supervised

      probation.




      Court of Appeals of Indiana | Memorandum Decision 34A04-1511-CR-2041 | June 24, 2016   Page 2 of 6
[4]   Liggin later violated his probation, and in October 2014 the trial court

      sentenced him to 180 days of his previously suspended sentence to be served on

      in-home detention. Liggin then again violated the conditions of his in-home

      detention, and in February 2015 the court sentenced him to 194 days of his

      previously suspended sentence to be served in jail, extended his probation

      period, and ordered him, as a specific condition of probation, to attend and

      complete the reentry-court program.

[5]   The trial-court judge orally ordered Liggin, as a condition of his participation in

      the reentry-court program, not to have any contact with Turner and not to have

      her at his house. Tr. p. 2-3. At that time, Turner and Liggin were both on the

      lease to his house. Liggin submitted an application with Brian Day, his Reentry

      Court Case Manager, to change his address from his house to his sister’s house.

      Id.; see also Ex. A (Liggin listed his reasons for moving as “Judge” and “put

      myself in better invoriment [sic]”). In late June, Liggin was moving back and

      forth between his house and his sister’s house. Tr. p. 13.

[6]   On July 6, 2015, Liggin called the police about a conflict between him and

      Turner, and on or around that date, Liggin renegotiated the lease with his

      landlord to have Turner removed from the lease, so that she would have no

      right to be at his house. Liggin told Doug Hoover, the Reentry Court Field

      Officer, that he left a note on the front door of his house that Turner was not

      allowed to be there. Although Liggin asked his landlord to change his locks, his

      landlord said no. On July 13, 2015, Day told Liggin to change the locks even

      though his landlord would not do so. But the very next day, before Liggin

      Court of Appeals of Indiana | Memorandum Decision 34A04-1511-CR-2041 | June 24, 2016   Page 3 of 6
      could change the locks, Hoover discovered Turner with her three children doing

      laundry at Liggin’s house. Liggin was not in the house at that time and there

      were no signs of forced entry.


[7]   Day filed a notice to terminate Liggin’s participation in the reentry-court

      program for allowing “Turner to stay at his home contrary to the direct Order

      of the Court.” Appellant’s App. p. 189. After a hearing, the trial court found

      that Liggin violated the trial court’s order that he was to have no contact with

      Turner. Accordingly, the trial court terminated Liggin’s participation in the

      reentry-court program and gave the State seventy-two hours to file a formal

      petition to revoke Liggin’s probation. The State then timely filed a petition to

      revoke Liggin’s probation based on his termination from the program. The trial

      court found that Liggin violated his probation and sentenced him to serve the

      balance of his previously suspended sentence, 1152 days.

[8]   Liggin now appeals.



                                   Discussion and Decision
[9]   Liggin contends that the evidence is insufficient to prove that he violated the

      condition of his participation in the reentry-court program that he was not to

      have any contact with Turner and not to have her at his house.1 A reentry court




      1
        The trial court took judicial notice that it orally ordered Liggin, as a condition of his participation in the
      reentry-court program, not to have any contact with Turner and not to have her at his house. To the extent
      that Liggin argues on appeal that the trial court erred by taking judicial notice, we note that Liggin concedes

      Court of Appeals of Indiana | Memorandum Decision 34A04-1511-CR-2041 | June 24, 2016                  Page 4 of 6
       is “a problem solving court that is focused on the needs of individuals who

       reenter the community after a period of incarceration and that may provide a

       range of necessary reintegration services . . . .” Ind. Code § 33-23-16-9. A

       reentry court may terminate an individual’s participation in the program if the

       individual has violated at least one of the conditions of the individual’s

       participation agreement or case-management plan. Ind. Code § 33-23-16-

       14.5(a). The State must prove the violation by a preponderance of the evidence.

       Id. at (c). In addressing sufficiency-of-the-evidence challenges in cases like

       these, we consider all the evidence most favorable to the judgment of the trial

       court without reweighing that evidence or judging the credibility of the

       witnesses. Monroe v. State, 899 N.E.2d 688, 691 (Ind. Ct. App. 2009) (citing Cox

       v. State, 706 N.E.2d 547, 549 (Ind. 1999)).


[10]   Although Hoover found Turner in Liggin’s house on July 14, 2015, when

       Liggin was not there, there is no evidence that Liggin knew Turner was there or

       allowed her to be there. Rather, the evidence shows that Liggin took

       reasonable steps to comply with the court’s order and to keep Turner away

       from him and his house: he applied to change his address, stayed at his sister’s

       house, called the police when he was having a conflict with Turner, asked the

       landlord to remove Turner from the lease, asked the landlord to change the

       locks, and posted a note on the door that Turner was not allowed to be there.




       on appeal that he “knew he was not to be around Holly Turner.” Appellant’s Br. p. 3. We therefore treat the
       trial court’s oral order as a condition of Liggin’s participation in the reentry-court program.

       Court of Appeals of Indiana | Memorandum Decision 34A04-1511-CR-2041 | June 24, 2016            Page 5 of 6
       Moreover, the alleged violation happened only one day after Day told Liggin to

       change the locks notwithstanding the landlord’s objection. Because we find

       that the evidence is insufficient to prove that Liggin violated a condition of his

       participation in the reentry-court program, we reverse his termination from the

       program (and the revocation of his probation that was based on his termination

       from the program) and remand for further proceedings consistent with this

       decision.

[11]   Reversed and remanded.

       Barnes, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A04-1511-CR-2041 | June 24, 2016   Page 6 of 6